Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
A.	Claims 1-17 and 37-46 are drawn to an invention which is directed to receiving multi-slot downlink transmission during one or more slots according to a selected TCI state configuration.
B.	Claims 18-31 are drawn to an invention which is directed to transmitting uplink transmission according to a selected spatial relation and resource index.
C. 	Claims 32-36 and 47-51 are drawn to an invention which is directed to receiving multi-slot downlink transmission according to an old TCI state configuration.

The distinct inventions require different searching considerations because prior art search required for Group A is not required for Group B and Group C, and Group B is not required for C, so restriction for examination purposes as indicated is proper.
The Examiner has contacted Applicant’s representative, Joe Maxey, to discuss the restriction requirement regarding Groups A, B and C. Mr. Maxey elected Group A without traverse on 02/09/2021.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claims 18-36 and 47-51 of the instant application have been amended based on the latest claims of record submitted by the Applicant on 08/23/2019, and they have been amended as follow:

Claims 18-36 and 47-51 (Cancelled)

Reasons for Allowance
Claims 1-17 and 37-46 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Instant Invention draws to techniques for configuring candidate transmission configuration information states for wireless communication between a base station and user equipment. Each of independent claims, claim 1 (“A method”) and claim 37 (“An apparatus”), contains following underlined features, which when combined with other features in the claims, conventional techniques of record in the art failed to anticipate or render obviousness at the time when the invention was made:

A method for wireless communication at a user equipment (UE), comprising:
determining, during a multi-slot downlink transmission, that a mapping from a transmission configuration information (TCI) state index to a first TCI state configuration has changed to a second TCI state configuration; 
selecting, based at least in part on the determined change, the first TCI state configuration or the second TCI state configuration to use for at least a portion of the multi- slot downlink transmission; and 
receiving the multi-slot downlink transmission during one or more slots according to the selected TCI state configuration and the TCI state index.

Claim 37 is allowed for the same reason as stated above.

Consequently, all dependent claims from claims 1 and 37 are also allowed, resulting the allowance indicated in section 4 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIREN QIN whose telephone number is (571)272-5444.  The examiner can normally be reached on M-F 9-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHIREN QIN/Examiner, Art Unit 2411